DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. EP 18150145.3) filed in European Patent Office on 03 Jan 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 Jul 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
“a polar liquid absorbent polymer embedded in an elastomer, the polar liquid absorbent polymer being embedded in the elastomer in the form of a plurality of particles” should read “a polar liquid absorbent polymer embedded in an elastomer in a form of a plurality of particles” (claim 1);
“which particles” should read “which the plurality of particles” (claims 1 and 11); and
“the form” should read “a form” (claim 11).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “wherein the polar liquid absorbent polymer is a copolymer selected from sodium polyacrylate, polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymer, cross-linked polyethylene oxide and starch grafted polyacrylonitrile copolymer” and “preferably wherein the polar liquid absorbent polymer is a sodium polyacrylate copolymer”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein the polar liquid absorbent polymer is a copolymer selected from sodium polyacrylate, polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymer, cross-linked polyethylene oxide and starch grafted polyacrylonitrile copolymer”, and the claim also recites “preferably wherein the polar liquid absorbent polymer is a sodium polyacrylate copolymer” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites “ A wearable patch comprising the ultrasound transducer according to claim 11”. The scope of this claim is unclear. In particular, it is unclear whether the patch is the ultrasound transducer of claim 11, the patch is in addition to the ultrasound transducer of claim 11, or otherwise. For purposes of the examination, the claim is being given a broadest reasonable interpretation as a product comprising the ultrasound transducer of claim 11 and an adhesive to couple the ultrasound transducer of claim 11 to the body region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Jr. et al. (US PG Pub No. 2013/0144193, provided by the Applicant in the IDS of 01 Jul 2020) - hereinafter referred to as Lewis - in view of Sakakawa et al. (JPH0368362A, a copy of machine translation attached) - hereinafter referred to as Sakakawa - and Marshall et al. (US PG Pub No. 2015/0190543) - hereinafter referred to as Marshall.
Regarding claims 1-4, Lewis discloses a patch for acoustically coupling an ultrasound transducer to a body region (at least Fig. 3-6), the patch comprising:
a holder (coupling compartment 2) for the ultrasound transducer (ultrasound device 7; [0070]: tabs 23 of coupling compartment 2 receive transducer 9); and
an acoustic coupling layer (Fig. 3-5: gel component 1) for acoustically coupling the ultrasound transducer to the body region ([0054]: gel component for transmitting ultrasound and coupling the transducer to the skin of a subject effectively),
the acoustic coupling layer (gel component 1) providing an interface layer between the ultrasound transducer and the body region when the ultrasound transducer is mounted in the holder (Fig. 3-5 and [0054]: gel component for transmitting ultrasound and coupling the transducer to the skin of a subject effectively),
wherein the acoustic coupling layer (gel component 1) comprises a polar liquid absorbent polymer ([0054]: gel component includes hydrogel).
	Lewis does not explicitly disclose:
the polar liquid absorbent polymer embedded in an elastomer,
the polar liquid absorbent polymer being embedded in the elastomer in the form of a plurality of particles,
which particles have a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer (claims 1-4);
wherein the polar liquid absorbent polymer has a polar solvent absorption capacity of at least 10 times its own weight (claim 2);
wherein the polar liquid absorbent polymer is a copolymer selected from sodium polyacrylate, polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymer, cross-linked polyethylene oxide and starch grafted polyacrylonitrile copolymer, preferably wherein the polar liquid absorbent polymer is a sodium polyacrylate copolymer (claim 3); and
wherein the elastomer is selected from polyurethane and polyether block amide (claim 4).
	Sakakawa, however, discloses:
an acoustic coupling layer (ultrasonic transmission medium 4) comprising a polar liquid absorbent polymer embedded in an elastomer (Fig. 1, 3 and [0001]: ultrasound transmission medium 4 comprising sodium polyacrylate, which is surrounded by protective member 1 comprised of polyurethane), 
wherein the polar liquid absorbent polymer is a sodium polyacrylate copolymer ([0001]: ultrasound transmission medium 4 comprising sodium polyacrylate), and 
wherein the elastomer is polyurethane ([0001]: protective member 1 comprised of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane. The motivation for the combination would have been to provide an elastic acoustic coupling layer that “can follow the curved surface (of a human body)”, as taught by Sakakawa ([0001]).
Marshall further discloses:
a polar liquid absorbent polymer being embedded in an elastomer in a form of a plurality of particles (Fig. 1; [0084]: a fibrous network comprising fibers entangling superabsorbent polymer (SAP) particles, wherein SAP particles include sodium polyacrylate; [0080]: fibers include polyurethane), which particles have a diameter of less than 15 microns ([0085]: mean diameter of SAP particles is less than 40 microns), and
the polar liquid absorbent polymer has a polar solvent absorption capacity of at least 10 times its own weight ([0068]: “superabsorbent” refers to being capable of absorbing at least about 10 times its weight”).
	It is noted that a review of the specification of the instant application, specifically pg. 7, lines 14-25, discloses that the claimed plurality of particles has a particle diameter below 15 microns. Therefore, a broadest reasonable interpretation of the limitation “which particles have a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer” recited in the independent claim 1 in light of the specification of the instant application includes Marshall’s SAP particles of a diameter less than 40 microns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate embedded in polyurethane in a form of a plurality of particles. The motivation for the combination would have been to provide a “gel at least 10 times its own weight of fluid and retain it under moderate pressure”, as taught by Marshall ([0003]).
Regarding claims 5-6, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis does not explicitly disclose:
wherein the elastomer forms an elastomer matrix (claims 5-6), and
wherein the elastomer matrix has a hardness of less than 50 Shore A (claim 6).
	Marshall, however, discloses:
wherein the elastomer forms an elastomer matrix ([0076]: SAP inside fiber matrix; [0080]: fiber includes polyurethane).
	It is noted that a review of the specification, specifically pg. 6, lines 25-31, discloses that the claimed elastomer matrix includes polyurethane. Therefore, the limitation “wherein the elastomer matrix has a hardness of less than 50 Shore A” recited in claim 6 is an inherent feature of an elastomer matrix made of polyurethane. Thus, a broadest reasonable interpretation of the limitation “wherein the elastomer matrix has a hardness of less than 50 Shore A” in light of the specification includes Marshall’s polyurethane matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Marshall’s polyurethane matrix. The motivation for the combination would have been to “provide[s] a scaffold against which higher pressure can be applied without collapsing the fibrous web”, as taught by Marshall ([0073]).
Regarding claim 7, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis does not explicitly disclose:
wherein the polar liquid absorbent polymer is chemically bound to the elastomer.
	Marshall, however, discloses:
the polar liquid absorbent polymer is chemically bound to the elastomer ([0079]-[0080]: polymer melt and heated pressurized gas/surfactant stream to bond SAP particles to fibrous absorbent layer of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate chemically bound to polyurethane. The motivation for the combination would have been to allow “SAP particles are homogeneously distributed throughout the three dimensional web and held in place in the fibrous web without adhesives or binders”([0079] of Marshall) in “provides (providing) a scaffold against which higher pressure can be applied without collapsing the fibrous web” ([0073] of Marshall), as taught by Marshall.
Regarding claim 8, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
wherein the polar liquid absorbent polymer is loaded with a polar liquid ([0070]: ultrasound coupling media include hydrogel, water, or combination thereof).
Regarding claim 9, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
a removable water impermeable foil (applicator component 5) over the interface layer (Fig. 3-4 and [0054]: removable applicator component 5 over gel component 1).
Regarding claim 10, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
a water impermeable seal (surface 3 of coupling compartment 2) around the interface layer (Fig. 3-5: surface 3 surrounding gel component 1).
Regarding claim 11, Lewis discloses an ultrasound transducer (at least Fig. 5-6) comprising:
a major surface ([0059]: coupling component) for contacting a body region ([0059]: top surface of coupling compartment for interfacing with a subject) and
an acoustic coupling layer covering said major surface ([0059]: gel component contained within the coupling compartment),
wherein the acoustic coupling layer (gel component 1) comprises a polar liquid absorbent polymer ([0054]: gel component includes hydrogel).
	Lewis does not explicitly disclose:
wherein the acoustic coupling layer comprises a polar liquid absorbent polymer embedded in an elastomer in the form of a plurality of particles,
the particles having a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer.
Sakakawa, however, discloses:
an acoustic coupling layer (ultrasonic transmission medium 4) comprising a polar liquid absorbent polymer embedded in an elastomer (Fig. 1, 3 and [0001]: ultrasound transmission medium 4 comprising sodium polyacrylate, which is surrounded by protective member 1 comprised of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane. The motivation for the combination would have been to provide an elastic acoustic coupling layer that “can follow the curved surface (of a human body)”, as taught by Sakakawa ([0001]).
Marshall further discloses:
a polar liquid absorbent polymer being embedded in an elastomer in a form of a plurality of particles (Fig. 1; [0084]: a fibrous network comprising fibers entangling superabsorbent polymer (SAP) particles, wherein SAP particles include sodium polyacrylate; [0080]: fibers include polyurethane), which particles have a diameter of less than 15 microns ([0085]: mean diameter of SAP particles is less than 40 microns).
	It is noted that a review of the specification of the instant application, specifically pg. 7, lines 14-25, discloses that the claimed plurality of particles has a particle diameter below 15 microns. Therefore, a broadest reasonable interpretation of the limitation “which particles have a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer” recited in the independent claim 11 in light of the specification of the instant application includes Marshall’s SAP particles of a diameter less than 40 microns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate embedded in polyurethane in a form of a plurality of particles. The motivation for the combination would have been to provide a “gel at least 10 times its own weight of fluid and retain it under moderate pressure”, as taught by Marshall ([0003]).
Regarding claim 12, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 11, as discussed above, and Lewis further discloses:
wherein the acoustic coupling layer is detachably affixed to the major surface ([0071]: coupling compartment can be re-useable, while the gel component can be disposable).
Regarding claim 13, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 11, as discussed above, and Lewis further discloses:
an adhesive to couple the ultrasound transducer to the body region  (Fig. 3-6 and [0054]: adhesive suitable to affix the coupling device to the skin of a subject).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lewis, Jr. (US PG Pub No. 2020/0061393, a priority date of 03 Dec 2016) discloses a patch that holds acoustic coupling component and can be coupled to an ultrasound transducer (see at least Fig. 1-6: adhesive fabric 60a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799